DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 05/11/2022.

Reasons for Allowance

Claims 21, 27 and 33 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 21, 27 and 33 are allowed in view of Applicant's amendment, submitted on 05/11/2022.  The present amendments along with applicant’s arguments/remarks made in the amendment overcome the art of record and the updated search. The closest prior art Wu et al. (CN. Pub. 101299866) discloses method and terminal for controlling report of a plurality of cases during measurement. Method and techniques for cell measurements and a terminal that can effectively report the measurement result when multiple events meeting trigger reporting conditions occur, and finally make the network make correct decisions on mobility management. Chun in combination with Kasslin et al. (U.S. Pub. 20060218271) which disclose methods and apparatus for triggered statistics reporting, further in combination with Ge et al. (U.S. Pub. 20180007516) which disclose methods and system for locating a mobile device, fails to suggest the claimed limitations in Claims 21, 27 and 33 of the present application, which introduce a novel and non-obvious system for measurement method and device improving the measurement efficiency of the terminal device. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 21-38 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (U.S. Pub. 20180132124), which disclose measurement gap enhancement for INCMON (Increased Number of Carriers for Monitoring).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471